Motion denied, with ten dollars costs. Present — Cochrane, P. J., H. T. Kellogg, Van Kirk, Hinman and McCann, JJ. Margaret M. Toole, Respondent, v. Cecelia A. Larkin, Appellant, Impleaded with Others.—■ Order reversed, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, on the ground that section 230 of the Civil Practice Act should be read in connection with sections 1033 and 1058 of said act, which latter sections indicate that substituted service of a summons is not effective in a partition action. Cochrane, P. J., Van Kirk, Hinman and McCann, JJ., concur; H. T. Kellogg, J., dissents.